Title: To George Washington from Major General John Sullivan, 4 November 1779
From: Sullivan, John
To: Washington, George


        
          Dear General
          Smiths Clove [N.Y.] 4th Novr 1779
        
        I have the honor to Inclose your Excellencey Copy of a Letter from Govr Livingston & beg your Excellenceys Direction—Should you think proper I will move the Troops on Return of the Express & will be preparing for a march untill he returns Should yr Excy think it not prudent to move there can no Inconvenience Arise from the preparations which may be made I have the Honor to be my Dear Genl with the most Exalted Sentiments of Esteem & Respect yr Excys most obedt Servt
        
          Jno. Sullivan
        
      